Citation Nr: 0418300	
Decision Date: 07/09/04    Archive Date: 07/21/04

DOCKET NO.  03-32 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUE

Entitlement to veteran's benefits for dependents.


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from August 1974 to 
February 1975.

This case comes to the Board of Veterans' Appeals (Board) 
from a November 2002 RO decision which denied the appellant's 
claim to veteran's benefits for dependents.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On her substantive appeal form (VA Form 9), the appellant 
indicated that she wanted a hearing before the Board at the 
RO.  Consequently, the case must be returned to the RO for 
scheduling of such a Board hearing.  38 U.S.C.A. § 7107 (West 
2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2003).  
Accordingly, the case is remanded for the following:

The RO should clarify whether the 
appellant wants an   in-person hearing 
with a Veterans Law Judge visiting the RO 
(a Travel Board hearing) or a 
videoconference hearing at the RO 
conducted by a Veterans Law Judge.  
Thereafter, the appropriate Board hearing 
should be scheduled by the RO.  After 
necessary action on the Board hearing 
request is completed, the RO should 
return the case to the Board in 
Washington, D.C.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	J.E. DAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



